
	
		II
		111th CONGRESS
		1st Session
		S. 1897
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on phosphor
		  zinc silicate.
	
	
		1.Phosphor zinc
			 silicate
			(a)In
			 generalHeading 9902.22.67 of
			 the Harmonized Tariff Schedule of the United States (relating to phosphor zinc
			 silicate) is amended by striking the date in the effective period column and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
